                Case 7:20-cv-00912-KMK Document 33 Filed 10/02/20 Page 1 of 1
                   Case 7:20-cv-00912-KMK Document 31 Filed 10/02/20 Page 1 of 1

        WESTER.\·tAN BAU EDERER
 1\.1ILI.ER ZUCKER & SHARFSTEIN. UP                                                             n ,...
                                                                                                •' •~

      Annie P. Kubic
      Ext. 412
      E-mail : akubic@westennanJlp .com



                                                              October 2, 2020

     ByECF
     Judge Kenneth M. Karas
     United States District Judge for the
     Southern District ofNew York
     300 Quarropas Street
     White Plains, New York 10601

     Re:       Chartwell Therapeutics Licensing LLC v. Harris Pharmaceuticals, Inc.
               Case No. 7:20-cv-912 (KMK)(LMS)

     Dear Judge Karas:

            On behalf of plaintiff Chartwell Therapeutics Licensing LLC ("Chartwell"), we write to
     request a short adjournment of the teleconference scheduled for October 13, 2020 (see ECF No.
     30). The reason for this request is that the undersigned has a previously scheduled doctor' s
     appointment on the same date, and at the same time. This is the first request for an adjournment.
     Counsel for defendant Harris Pharmaceuticals, Inc. consents to this request, but asks that the
     conference be scheduled for a date after October 13 th •


                                                                            G{"~<J _ Tu. c(;~~ ,,
               We thank the Court for its attention to this matter.

                                                      Respectfully,
                                                                            ('r.ove: J f It>/ Ji(; I 2P J ,j II : 3"O
                                                                                       c)




                                                      Annie P. Kubic

     cc:       Michael E. Tracht, Esq. (by ECF)
               John K. Gisleson, Esq. (by email) (john.gisleson@morganlewis.com)




     02274200. DOCX




ATTORNEYS AT LAW                                                      lZOl lOOl fLAIA, UNIONDALfi, NY l lJJo
                                                     T: 516.622.9200 I F: 516.622.9212 I WWW.WESTERMANLLP.COM
